DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendments to the claims, in the submission dated 6/1/22, are acknowledged and accepted.
Election/Restrictions
Claim 1 is allowable. The restriction requirement between Inventions I-VI , as set forth in the Office action mailed on 9/28/21, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of Inventions I-VI is withdrawn.  However, claims 3-8, drawn to inventions II-VI, were previously cancelled in the response filed 3/17/22.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01
Allowable Subject Matter
Claims 1, 9-17 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claim 1 is allowable over the prior art of record for at least the reason that even though the prior art discloses a method simulating cognitive impairment of a user, the method comprising: causing the user to make a first choice among a plurality of radiant objects that includes a first radiant object and a second radiant object in reliance on a first visual perception of the user of radiant objects from said plurality with a naked eye, the first choice including a first tangible action by the user, wherein the first radiant object is configured to deliver light at a first wavelength that is defined to be absorbed by an optical filter from first and second optical filters that are configured as first and second lenses of goggles, the first radiant object having a first color and including a substrate bearing a graphic representation of a maze,  wherein at least a first portion of the graphic representation is configured to reflect light at a wavelength that defines a first portion color that is complementary to a color defined by a wavelength within the spectral pass-band, wherein the second radiant object is configured to deliver light at a second wavelength that is within the spectral pass-band,  the prior art fails to teach or reasonably suggest,  that the maze includes multiple lines formed on a substrate and configured to intersect one another such as to define a spatially irregular network of passages therebetween; causing the user to make a second choice among the plurality of radiant objects that includes the first and second radiant objects under a condition of the cognitive impairment caused by a second visual perception of the user of radiant objects from said plurality through the goggles, the second choice including a second tangible action by the user; wherein each of said causing the user to make the first choice and said causing the user to make the second choice includes causing the user to complete said maze; and producing a report representing differences between the first and second actions, said report representing user confidence in making at least said second choice and including recording and comparing first and second times associated with completion of the maze while making the first choice and while making the second choice, respectively, in combination with the other limitations of claim 1.
Claims 9-11, 16-17 are dependent on claim 1 and are allowable over the prior art of record for at least the same reason as claim 1.
Claim 12 is allowable over the prior art of record for at least the reason that even though the prior art discloses a method for simulating cognitive impairment of a user a first radiant object and a second radiant object in reliance on a first visual perception of the user of radiant objects from said plurality with a naked eye, the first choice including a first tangible action by the user, wherein the first radiant object is configured to deliver light at a first wavelength that is defined to be absorbed by an optical filter from first and second optical filters that are configured respectively as first and second lenses of goggles, the first radiant object having a first color and including a substrate bearing a graphic representation of a maze, wherein at least a first portion of the graphic representation is configured to reflect light at a wavelength that defines a first portion color that is complementary to a color defined by a wavelength within the spectral pass-band: wherein the second radiant object is configured to deliver light at a second wavelength that is within the spectral pass-band;  the prior art fails to teach or reasonably suggest, causing the user to make a second choice among the plurality of radiant objects that includes the first and second radiant objects under a condition of the cognitive impairment caused by a second visual perception of the user of radiant objects from said plurality through the goggles, the second choice including a second tangible action by the user, wherein each of said causing the user to make the first choice and said causing the user to make the second choice includes causing the user to complete the maze, and wherein said causing the user to make the second choice includes transmitting light through a filter, of the first and second optical filters, that includes a spatial pattern at a body of said filter, wherein said pattern defines different phase delays for first and second collimated light beams that are incident normally at different points of said pattern and propagate through the at least one of the first and second optical filters; and producing a report representing differences between the first and second actions, said report representing user confidence in making at least the second choice, wherein said producing the report includes recording and comparing first and second times associated with completion of the maze while making the first choice and while making the second choice, respectively, in combination with the other limitations of claim 12.
Claims 13-15 are dependent on claim 12 and are allowable over the prior art of record for at least the same reasons as claim 12.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JADE R CHWASZ whose telephone number is (571)272-8199. The examiner can normally be reached 5:30 am to 3:00 pm, M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on 571-272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
JRC
/JADE R CHWASZ/Primary Examiner, Art Unit 2872